CaS€ lilS-CV-OO408-NT

Na{|onsiar Mortgage, LLC
PO Box 9095
Temecu|a, CA 92589-9095

Sand Paymenta to:
Nailonslar Mortgage
PO Box 650783
Da||as, TX 75265-0783

Document 1-3 Filed 10/03/18 Page 1 of 6 Page|D #: 16

|| || ||l|||||||||||||||||||||||||\|||\|||||

EEL.?IEDBBU

2012‘| 102-160

"\'|l"'-"|l'l||"||""|l||"l'|'l'l'||'\"l'n||||l"l'|"l'l
Alvu LW\LLARD

49 RUSS ST
CAR|BOU, ME 04736-2235

 

 

PRESORT
Flrst-C|ass Mai|
U.S. Postage and
Fees Pa|d
WSO

 

 

 

Case 1:18-cv-OO408-NT Document 1-3 Filed 10/03/18 Page 2 of 6 Page|D #: 17

W"'M"`*“-“_`
Narienat:ar“

-\S(`.$R?£`H\G`§<

11/02/2012

AMl L WILLARD
49 RUSS ST
CARIBOU, ME 04736-2235

Loan Number:
Property Address: 35 WINTER ST
BREWER, ME 04412

Dear AM] L W'ILLARD :

You are hereby provided formal notice by Nationstar Mortgage, LLC, the Servicer of the above-referenced
loan, on behalf of Federal National Mortgage Association, the Creditor to whom the debt is owed, that you are
in default under the terms and conditions of the Note and Security Instrument (i.e. Deed of Trust, Mortgage,
etc.), for failure to pay the required installments when due.

This letter serves as further notice that Nationstar Mortgage, LLC intends to enforce the provisions of the Note
and Security Instrument. You must pay the full amount of the default on this loan by the thirty fifth (35th) day
from the date of receipt of this letter (or if said date falls on a Saturday, Sunday, or legal holiday, then on the
first business day thereafter). A post office department certificate of mailing to theimortgager or cosigner is
conclusive proof of receipt on the 3rd calendar day after mailing. If you do not pay the full amount of the
default, we shall accelerate the entire sum of both principal and interest due and payable, and invoke any
remedies provided for in the Note and Security Instrument, including but not limited to the foreclosure sale of
the property. To the extent your original obligation was discharged, or is subject to an automatic stay of
bankruptcy under Title ll of the United States Code, this notice is for compliance and/or informational
purposes only. Additionally, if you did not sign the Note or are not otherwise personally obligated to pay this
debt, this letter is being sent for informational purposes and in compliance With the loan documents and/or
applicable law.

If you meet the conditions in the Mortgage, you Will have the right to have the Lender’s enforcement of the
Security Instrument discontinued and to have the Note and the Security Instrument remain fully effective as if
immediate payment in full had been required.

You also have the right, in any lawsuit for foreclosure and sale to argue that you did keep your promises and
agreements under the Note and Security Instrument, and to present any other defenses that you have.

You are hereby informed that you have the right to "cure" or reinstate the loan after acceleration and the right
to assert in the foreclosure proceeding the non-existence of a default or any other defense you may have to
acceleration and sale.

As of 11/02/2012 the amount of the debt that we are seeking to collect is $34,332.77, which includes the
sum of payments that have come due on and after the date of default 01/01/2011, any late charges, periodic

 

ME_NOI
Pagel of5 EEL.?L|=UE|EIU

Case 1:18-cv-OO408-NT Document 1-3 Filed 10/03/18 Page 3 of 6 Page|D #: 18

adjustments to the payment amount (if applicable), attorney fees and expenses of collection.

Next Payrnent Due Date 01/01/201 1
Total Monthly Payments Due: $26,953.97
Late Charges: $819.55
Other Charges: Uncollected NSF Fees: $0.00
Other Fees: $0.00
Corporate Advance Balance: $6,559.25
Unapplied Balance: §$0.00)
TOTAL YOU MUST PAY TO CURE DEFAULT: $34,332.77

Because of interest, late charges, and other charges or credits that may vary from day to day, or be assessed
during the processing of this letter, the amount due on the day that you pay may be greater. Please contact
Nationstar Mortgage, LLC at (888) 480-2432 on the day that you intend to pay for the full amount owed on
your account 'l`his letter is in no way intended as a payoff statement for your mortgage, it merely states an
amount necessary to cure the current delinquency

Please note, however, that your right to cure this default as referenced herein does not suspend your payment
obligations Pursuant to the terms of the Note, your 12/01/2012 installment is still due on 12/01/2012 (or if
said date(s) falls on a Saturday, Sunday, or legal holiday, then on the first business day thereafter). ln addition,
any subsequent advances made by the Servicer to protect their lien position must be added to the total amount
necessary to cure the default. Please disregard this notice if a payment sufficient to cure the default has already
been sent.

A "CURE" or “Reinstatement Right" similar to that described in the prior paragraph may be available in many
states. If, at any tirne, you make a written request to us not to be contacted by phone at your place of
employment, we will not do so. If, at any tirne, you make a written request to us not to contact you, we will not
do so, except to send statutorily and/or contractually required legal notice.

Nationstar Mortgage, LLC would like you to be aware that if you are unable to make payments or resume
payments within a reasonable period of time due to a reduction in your income resulting from a loss or
reduction in your employment, you may be eligible for Homeownership Counseling. To obtain a list of HUD
approved counseling agencies, please call (800) 569-4287 or by visiting
littp:!fwww.hud.govfofiicesfhsgjsih!hccfhcs.cfm. You may also contact the Homeownership Preservation
Foundation’s Hope hotline at (888) 995~HOPE (4673).

Attention Servicemembers and dependents: The Federal Servicemembers' Civil Relief Act ("SCRA") and
certain state laws provide important protections for you, including prohibiting foreclosure under most
circumstances If you are currently in the military service, or have been within the last nine (9) months, AND
joined after signing the Note and Security Instrument now in default, please notify Nationstar Mortgage, LLC
immediately. When contacting Nationstar Mortgage, LLC as to your military service, you must provide

MEFNOI
PageZ ofS EEE?LEUBBU

Case 1:18-cv-OO408-NT Document 1-3 Filed 10/03/18 Page 4 of 6 Page|D #: 19

positive proof as to your military status. If you do not provide this information, it will be assumed that you are
not entitled to protection under the above-mentioned Act.

You are notified that this default and any other legal action that may occur as a result thereof may be reported
to one or more local and national credit reporting agencies by Nationstar Mortgage, LLC. Nationstar
Mortgage, LLC requests that all paymmts be made in certified funds, cashier's check or money order(s)
payable to and mailed to Nationstar Mortgage, LLC at PO Box 650783, Dallas TX 75265-0783. You may
contact Nationstar Mortgage, LLC at (888) 480-2432 should you have servicing questions regarding your
account or by mail at 350 Highland Drive, Lewisville, TX 75067-4177. You may have options available to you
to help you avoid foreclosure including mediation. Please contact Nationstar Mortgage, LLC‘s Loss Mitigation
Department at (888) 480-2432 or by visiting www.nationstarmtg.com for additional information and to see
what options are available.

Where mediation is available under state law (14 MRSA §6321-A), you may request mediation to explore
options for avoiding foreclosure judgment

You may discuss available options with the Creditor, Nationstar Mortgage, LLC, or a counselor approved by
the United States Department of Housing and Urban Development and you are encouraged to explore available
options prior to the md of the i'ight-to-cure period.

Encloscd please find a list of HUD approved counseling agencies
The matters discussed herein are of extreme importance We trust you Will give them appropriate attention
Sincerely,

Rosa Guzman

Assigned Foreclosure Prevenlion Specialist
Nationstar Mortgage, LLC

18777827612 ext. 3276

350 Highland Drive

Lewisville, TX 75067

FEDERAL LAW REQUIRES US TO ADVISE YOU THAT NATIONSTAR MORTGAGE, LLC IS A DEBT
COLLECTOR AND THAT TIlIS IS AN ATTEMPT TO COLLECT A DEBT. ANY INFORMATION OBTAINED
MAY BE USED FOR THAT PURPOSE. TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED OR
IS SUBJECT TO THE AUTOMATIC STAY IN A BANKRUPTCY PROCEEDING, THIS NOTICE IS FOR
I`NFORMATIONAL PURPOSES ONLY AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR AN
ATTEMPT TO COLLECT AN I`NDEBTEDNESS AS YOUR PERSONAL OBLIGATION. IF YOU ARE
REPRESENTED BY AN ATTORNEY, PLEASE PROV[DE US WITH THE ATTORNEY’S NAME, ADDRESS AND
.' '_ TELEPHONE NUMBER.

 

MB_Noi
Pagea ors aaavi.e.na:m

Case 1:18-cv-OO408-NT Document 1-3 Filed 10/03/18 Page 5 of 6 Page|D #: 20

HUD approved counseling agencies.

AROOSTOOK COUNTY ACTION PROGRAM, INC.
771 Main St

PO Box 1116

Presque Isle, Maine 04769

Phone: (207) 768-3023-657

Toll-l`ree: (800) 432-7881

Fax: (207) 768-3021

E-mail: `he o 1aaa -me.or

Website: www_ACAP,arg

COASTAL EN'I`ERPRISES, INCORPORATED
41 Water Street

PO Box 268

Wiscasset, Maine 04578-0268

Plione: (207) 882-7552-126

Toll-l°ree: (877) 340-2649

Fax: (207) 882-6365

E-mail: diam:.s{a}ccimaine.org

Webslte: www.ceimajne,org

COMMUNITY CONCEP’[`S, INC.

79 Main Street

Auburn, Maine 04210

Phone: (207) 743-7716

Toll-l'ree: (800) 866-5588

l<`ax: (207) 743-6513

E-mail: rknolt@community-concepts.clrg
Website: www_community-oonccpts.org

FOUR DIRECTIONS DEVELOPMENT CORPORATION
20 Godfrey Drive

Orono, Maine 04473

Phone: (207) 866-6546

Fax: (207) 866-6553

E-mail: imelchl fourdirectionh' ma inc . org

Website: fourdirectionsmaine.arg

KENNEBEC VALLEY COMMUNITY ACTION PROGRAM
97 Water Street

Waterville, Maine 04901

Phone: (207) 859-1637-1637

Fax: (207) 873-3812

E-mail= intimidaka

MAINE STATE HOUSING AU'l'HORI'l'Y
353 Water Street

Augusta., Maine 04330

Phone: (207) 626-4670

Toll-l‘ree: (800) 452-4668

Fax: (207) 626-4678

E-mall: dk'}alinson@mailichuusing.org

Website:www. ` o in .ur

MIDCOAST MAINE COMMUNITY ACTION
34 Wing Farm Parkway

Bath, Maine 04530

Phone: (207) 442-7963-230

Toll-l’ree: (800) 221-2221

l<`ax: (207) 443-7447

E-mail: catherinemcconnell{mm:iirm_gnv

Website: www.midcoastmainecummunity.iclion,ori.t

M`E_NOI
Page4 of 5

MONEY MANAGEMENT INTERNATIONAL AUBURN ME
250 Center Street Suite 205

Aubum, Maine 04210

Phone: (866) 232-9080

Toll-l'ree: (866) 232-9080

Fax: (866) 921-5129

E-mail: counselin irif almonc ana cment.or

Website: www,moggyngagagc niegi.org

MONEY MANAGEMENT IN'I'ERNATIONAL BANGOR
175 Exchange Street Suite 200

Bangor, Maine 04401

Phone: (207) 626-4676

Toll-l’ree: (800) 452-4668

Fax: (207) 626-467 8

E-mail= mimumn@inaiarhau§inams

Website: www.mainchousing.org

MONEY MANAGEMENT INTERNATIONAL SOUTH
POR'['LAND

111 Wescott Road

South Portland, Maine 04106

Phone: (866) 232-9080

Toll-l'ree: (866) 232-9080

Fax: (866) 921-5129

E-mail: oounae ` ini` a mone ana ement.or

Website: www. moneymanagement.org

PENQUIS COMMUNITY ACTION PROGRAM
262 Harlow Street

PO Box 1162

Bangor, Maine 04402-1162

Phone: (207) 973-3500

Toll-l`ree: (888) 424-0151

Fax: (207) 973-3699

E-mail= MMM

Website= M

PEOPLES REGIONAL OPPOR’[‘UNITY PROGRAM
510 Cumberland Avenue

Portland, Maine 04101

Phone: (207) 553-5931

Fax: (207) 874-1155

E-mail: rggg g I'f'rgr@m!g eng le. org

Website: www.propegple ggg

PORTLAND ADULT EDUCATION
57 Douglas St.

Portland, Maine 04102

Phone: (207) 874-8155

E-mail: woodr@gortlandschoq]§kg;g

SUSTAINABLE ECONOMIC SOLUTIONS
43 Marina Road

Yarmouth, Maine 04096

Phone: (207) 749-3846

Fax: (207) 846-9399

E-mail: KMcLaiiglilin{a.§§L§-' ‘-Maine.org

TEDFORD HOUSING

14 Middle Street

Brunswick, Maine 04011

Phone: (207) 729-1161

E-mail: danielle@ted fordhausing.org
Webslte: wgw.tedfg[gl;gg§`;gg,grg

EEE¢?LEDEE||J

Case 1:18-cv-OO408-NT Document 1-3

.n.la-

wAsHiNGToN HANcocK coMMuNirY AcTioN
Po Box 280

Milbridg¢, Maine 04658

Phone= (207) 546-7544-3320

Fax: (207) 546-3216

E-mail: mhealf}w|_icaca]g org

YORK COUNTY COMMUNITY ACTION AGENCY
6 Spruce Street

Sanford, Maine 04073

Phone: (207) 459-2960

E-mall: chrisl@@:ac.org

Webslte: www.;§cac.org

ME"NOI
Page 5 of 5

Filed 10/03/18 Page 6 of 6 Page|D #: 21

EEE¢?LE¢DBSU

